                              UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MASSACHUSETTS




MELODY CUNNINGHAM, individually and
on behalf of all others similarly situated,

                Plaintiffs,                         Case No. 1:19-cv-11974
v.

LYFT, INC., LOGAN GREEN and JOHN
ZIMMER,

                Defendants.

                  PLAINTIFF’S OPPOSITION TO DEFENDANTS’
            MOTION TO STRIKE PLAINTIFF’S REPLY DECLARATION OR,
    IN THE ALTERNATIVE, FOR LEAVE TO FILE SUPPLEMENTAL DECLARATION

         Defendants argue that Local Rule 7.1(b)(1) requires that this Court strike Plaintiff’s reply

declaration. Dkt. 56. Plaintiff set forth evidence of irreparable harm to the public in her opening

papers moving for a preliminary injunction. See Dkt. 4 at 5, 16–18. Defendants responded by

submitting a host of “happy camper” declarations attesting to individual experiences and

preferences of Lyft drivers, to advance the argument that employee reclassification would harm

Lyft drivers. See Dkts. 43–50.1 In response, Plaintiff Cunningham filed a reply declaration,

attesting to her individual experience as a Lyft driver and the harm she has experienced. See Dkt.

53.01.




1
        Defendants also attempted to put at issue the question of irreparable harm to Plaintiff
Cunningham personally, rather than the question of irreparable harm to Lyft drivers as whole
and Plaintiff by extension. Lyft also attacked her personal choices as to the number of hours she
drives for Lyft and her litigation decisions. See Dkt. 38 at 14. By putting these facts at issue,
Lyft has invited a response from Ms. Cunningham.
       Contrary to Defendants’ contentions, Rule 7.1(b)(1) does not bar reply declarations2;

instead, it merely seeks to prevent a nonmovant from being “sandbagged” on reply. Hilsinger

Company v. Kleen Concepts, LLC, 2017 WL 3841468, at *7 (D. Mass. Sept. 1, 2017) (quoting

Roth v. Loos & Co., 2009 WL 2525484, at *3 (N.D. Cal. Aug. 17, 2009)). Reply declarations

are generally discouraged when new arguments are raised for the first time on reply, but where a

declaration is merely responding to an argument raised in opposition, the same does not hold

true. See Facey v. Dickhaut 91 F. Supp. 3d 12, 22–23 (D. Mass 2014). Moreover, to strike

evidence offered on Reply under Local Rule 7.1(b)(1), courts require some showing of prejudice.

See 4 MVR, LLC v. Warren W. Hill Construction Company, Inc., 2016 WL 4775451, at *2

(declining to strike affidavit submitted separately from motion for summary judgment and after

deadline, under Local Rule 7.1(b)(1) because nonmoving party suffered no prejudice); Spinal

Imaging, Inc. v. Aetna Health Mgmt. LLC, 2014 WL 1278012, at *16 (D. Mass Mar. 26, 2014)

(refusing to strike an affidavit submitted in support of a Response in Opposition because the

affidavit did not prejudice the other party).

       Here, Defendants were far from “sandbagged” and will suffer no prejudice as a result of

the reply declaration. Defendants put into contention the individualized experience of drivers

and raised a new argument, that “harm” would result from the reclassification of the drivers as

employees. Plaintiff is entitled to counter that argument and evidence in her Reply by attesting

to her personal experience as a driver. See Dkt. 53.01. Unlike in Facey, 91 F. Supp. 3d at 22–

23, she did not “go well beyond rebuttal of the legal and factual arguments presented” in the

Opposition but, instead, merely responded to the arguments raised.




2
       Indeed, such a result would be absurd. The moving party should plainly be allowed to
respond to new factual allegations and arguments raised in the opposition, or the entire purpose
of a Reply would be defeated.
         Moreover, Defendants have not been prejudiced by the submission of Ms. Cunningham’s

declaration as they have always had access to much of the evidence they now seek to offer

through the supplemental declaration. As evidenced by the Defendants belated attempt to now

submit a supplemental declaration from their economist, Defendants have always known

Plaintiff Cunningham’s hours spent driving for Lyft and the amount she was paid– both facts that

Defendants could have recognized as relevant and deemed worthy of including in support of

their arguments in Opposition. Dkt. 54 at 2. Indeed, Defendants included similar facts as to

hours driven by the individual drivers who submitted “happy camper” declarations. See e.g., Dkt

44 at 8, 13. Thus, Defendants cannot claim to have been “sandbagged” or prejudiced in any way

when the Defendant raised the argument and could have included this basic information, already

in Defendants’ possession, in its Opposition.

         In contrast, Plaintiff will be prejudiced should Defendants be allowed to submit the

supplemental Crandall declaration because Plaintiff will not be allowed to respond to evidence

set forth in what will effectively function as a sur-reply. See Dkt. 52 at 2. While Plaintiff’s

counsel may argue the point at the December 9 hearing, Plaintiff will not be available in person

to testify; if Lyft had provided her in its Opposition with the specific information as to her hours

and earnings she could have addressed the accuracy of the statistics and explained the human

impact in her rebuttal affidavit. As Defendants declined to offer this information until the last-

minute, Plaintiff will be unable to meaningfully respond and provide context to the figures Lyft

cites.

         For the foregoing reasons, Plaintiff respectfully requests that this Court deny the

Defendant’s Motion to Strike and further deny the Defendant’s request to submit a supplemental

declaration.
Dated: December 6, 2019   Respectfully submitted,

                          MELODY CUNNINGHAM, on behalf of herself
                          and all others similarly situated,

                          By her attorneys,

                          ____/s/ Shannon Liss-Riordan___________
                          Shannon Liss-Riordan, BBO# 640716

                          Adelaide H. Pagano, BBO# 690518

                          Anne Kramer, BBO# 697435

                          LICHTEN & LISS-RIORDAN, P.C.
                          729 Boylston Street, Suite 2000
                          Boston, MA 02116
                          Telephone:    (617) 994-5800
                          Facsimile:    (617) 994-5801
                          Email: sliss@llrlaw.com; apagano@llrlaw.com;
                          akramer@llrlaw.com
                                 CERTIFICATE OF SERVICE

       I, Shannon Liss-Riordan, hereby certify that on December 6, 2019, a copy of this

document has been filed electronically and that all parties have been served via electronic filing.


                                              ____/s/ Shannon Liss-Riordan___________
                                              Shannon Liss-Riordan, Esq.
